Citation Nr: 1211395	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-49 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for loss of peripheral vision in the right eye with retinal detachment.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The Veteran, L.D., T.S.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the benefits sought on appeal.

The Veteran and T.S. testified at an RO hearing in April 2010.  A copy of the hearing transcript has been associated with the claims file.

This matter was previously remanded by the Board in December 2010 to afford the Veteran an opportunity to testify before a member of the Board.  The Veteran, T.S., and L.D. testified at a Board hearing before the undersigned in May 2011.  A copy of that hearing transcript has also been associated with the claims file.

Subsequent to the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2011) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).


FINDING OF FACT

The evidence of record demonstrates that the Veteran's posterior ischemic optic neuropathy (PION) and retinal detachment was incurred as a result of a VA treatment due to events that were not reasonably foreseeable.



CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for PION and retinal detachment have been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


B.  Applicable Law

38 U.S.C.A. § 1151 authorizes compensation for a disability or death caused by hospital care, medical or surgical treatment, or examination furnished the veteran by a VA employee or facility where the proximate cause of the additional disability was VA carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care, or an unforeseeable event.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011).

VA regulations provide that benefits under 38 U.S.C. 1151(a), for claims received by VA on or after October 1, 1997, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361 (2011).  

To establish causation the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

It must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

The following are not hospital care, medical or surgical treatment, or examination within the meaning of 38 U.S.C.A. § 1151(a): hospital care or medical services furnished under a contract made under 38 U.S.C.A. § 1703; nursing home care furnished under 38 U.S.C.A. § 1720; or hospital care or medical services, including examination, provided under 38 U.S.C.A. § 8153 in a facility over which the Secretary does not have direct jurisdiction.  38 C.F.R. § 3.361(f).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

C.  Evidence

The Veteran contends that he sustained an eye disability as a result of surgery received from VA in July 2007.  He also contends that he sustained a detached retina as a result of stress testing conducted by VA in May 2008.

VA treatment records reflect that the Veteran underwent a three vessel coronary artery bypass procedure (CABG) in July 2007.  Prior to the procedure, the Veteran was advised of the risks of the procedure and gave his consent to proceed.  The consent form indicated that risks of the procedure included blood vessel blockage, clotting, arterial problems, allergic reactions, heart conditions, severe hypotension, arrhythmia, hemorrhage, blood loss, infection, leg problems, sternal rewiring, and death.

Records reflect that over the next twelve days, the Veteran reported minimal discomfort, but otherwise had no complaints.  However, in August 2007, the Veteran reported acute onset severe visual field constriction in the right eye, reportedly occurring a few days after his bypass surgery.

The Veteran also participated in study in November 2007 measuring the impact of resistance exercise versus aerobic exercise on improving exercise capacity in patients with chronic heart failure.  The Veteran participated in resistance exercises.  On the consent form, possible risks included abnormal blood pressure, dizziness, lightheadedness, and heart attack.

A January 2008 letter from Dr. N.S.L. shows the Veteran reported blurred vision in his right eye three days after bypass surgery.  At first, he noticed "spider web" disturbances in his right peripheral field.  Those faded after two weeks, but he continued to experience blurred vision.  He also had a feeling of pressure and fullness from the right ear to his right orbit, as well as numbness in the right eye area.  He denied any left eye symptoms.  The doctor did not have the perioperative report from his bypass surgery.  However, she diagnosed him with PION.  The exact etiology of the ischemia was unclear, but hypotension or an embolic phenomenon could have caused the damage.  

The Veteran underwent a VA examination in June 2009.  The claims file was reviewed by the examiner, who noted the Veteran's complaints of vision loss in his right eye after his bypass surgery.  This was confirmed by ophthalmologic exam and felt to be an ischemic object neuropathy secondary to either hypotension or blood loss during the surgery.  This remained a stable condition until August 2008, when the Veteran developed a retinal detachment following a stress test.  Based upon a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner diagnosed the Veteran with PION, and indicated that the visual disability is a result of the surgery.  She could not say whether it was due to carelessness, negligence, lack of proper skill, or error in judgment, as the condition was a rare but known complication of coronary bypass surgery.  She was not familiar with the level of informed consent given for this type of surgery but assumed optic neuropathy would be included in the consent document.  She also indicated that the retinal detachment could have been a complication of previous cataract surgery, but was at least as likely as not related to the exertion of the stress test the Veteran underwent.  

The examiner provided an additional opinion in June 2010.  She stated that the most likely cause of the loss of peripheral vision was PION secondary to hypotension during CABG surgery.  This was a known complication of the surgery and not necessarily the result of fault on the part of VA.  It was not the result of a reasonably foreseeable event.  It was also unlikely that use of Amiodarone after surgery was the cause of the Veteran's visual field constriction, as he did not exhibit signs of optic neuritis with optic nerve head edema.  Moreover, the incidence of this in patients taking Amiodarone was very low.  The Veteran's general cardiac condition possibly predisposed him to developing PION during surgery.

The Veteran and additional witnesses testified at a Board hearing in May 2011.  Collectively, they noted that PION was an extremely rare condition, and one that was not listed on the consent form prior to CABG surgery.  Prior to the surgery, the Veteran had a history of cataract surgery without complication and treatable glaucoma.  Shortly after surgery, he experienced blurred vision and "spider-web" visual disturbances.  

The Veteran submitted a private opinion in support of his claim in July 2011 from Dr. M.A.C.  He is a cardiologist who had performed over 2000 CABG procedures since 2000.  He indicated that he reviewed the Veteran's inpatient records for the week of his CABG surgery, the report of Dr. N.S.L., the June 2009 VA examination report, and the informed consent document.  Based on this review, he concluded that the Veteran sustained PION as a secondary complication of his CABG surgery in July 2007.  He further concluded that the development of PION was an event that was not reasonably foreseeable, as it was a known but extremely rare risk of CABG surgery.  Although it was not completely unforeseeable or unimaginable, he had never encountered a patient who developed PION following CABG surgery in his 20 years of experience.  PION was so rare that it is not considered to be an ordinary risk of CABG surgery, nor is it the type of risk that a reasonable health care provider would have disclosed as part of the informed consent process.

D.  Analysis

Based on the evidence of record, the Board finds that compensation under 38 U.S.C.A. § 1151 is warranted. 

Initially, the Board notes that there are medical opinions which address the nature and etiology of the Veteran's PION condition.  According to the U.S. Court of Appeals for Veterans Claims (Court), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

The record reflects that the Veteran was not diagnosed with PION prior to his CABG surgery, but developed the condition afterwards.  Moreover, the opinions of Dr. N.S.L., the VA examiner, and Dr. M.A.C. all indicated that the Veteran developed PION as a result of his surgery.  Therefore, the requirements of 38 C.F.R. § 3.361 that the Veteran sustain an additional disability as a result of VA treatment have been satisfied.

However, there is no competent medical opinion indicating negligence or fault on the part of VA.  Dr. N.S.L. and Dr. M.A.C. did not address the issue.  The VA examiner concluded that PION was not necessarily the result of negligence, lack of skill, or error in judgment on the part of the VA personnel who conducted the surgery, but could not be certain as the condition was a rare but known complication.  

Absent a showing of negligence or fault, the final issue is whether the Veteran's PION was a foreseeable event.  The VA examiner was not familiar with the level of informed consent given for this type of surgery but assumed optic neuropathy would be included in the consent document.  However, review of the consent document itself reveals that PION is not among the listed possible side effects or risks.  Moreover, Dr. M.A.C noted that PION was so rare that it is not considered to be an ordinary risk of CABG surgery, nor is it the type of risk that a reasonable health care provider would have disclosed as part of the informed consent process.  The Board finds Dr. M.A.C.'s opinion to be of significant probative value in addressing foreseeability.  When viewed collectively with the informed consent document, which contains no reference to PION, the Board finds that the development of PION following CABG surgery was not a foreseeable event.

The VA examiner also concluded in June 2009 that the Veteran's retinal detachment was at least as likely as not related to the exertion of the stress test the Veteran underwent in November 2007.  Therefore, the requirements of 38 C.F.R. § 3.361 that the Veteran sustain an additional disability as a result of VA treatment have been satisfied.

There is no competent medical opinion addressing whether retinal detachment was the result of negligence, lack of skill, or error in judgment on the part of the VA personnel.  However, the consent form associated with the November 2007 stress test did not list retinal detachment among the possible risks associated with participation, which indicates that it was not a reasonably foreseeable consequence of the stress test.  

In sum, the Veteran sustained additional disabilities to his right eye as a result of VA treatment due to events not reasonably foreseeable.  Therefore, compensation under 38 U.S.C.A. § 1151 is warranted.



ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for loss of peripheral vision in the right eye with retinal detachment is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


